 



EMPLOYMENT AGREEMENT

(Dennis E. Tracy)

      THIS EMPLOYMENT AGREEMENT is dated as of January 1, 2003, by and between
COMMERCIAL NET LEASE REALTY SERVICES, INC., a Maryland corporation (hereinafter
referred to as the “Company”), and DENNIS E. TRACY (hereinafter referred to as
the “Executive”).

      WHEREAS, the Company wishes to offer employment to the Executive, and the
Executive wishes to accept such offer, on the terms set forth below.

      Accordingly, the parties hereto agree as follows:

      1. Term. The Company hereby employs the Executive, and the Executive
hereby accepts such employment for an initial term commencing as of the date
hereof and ending on December 31, 2003, unless sooner terminated in accordance
with the provisions of Section 4 or Section 5 (the period during which the
Executive is employed hereunder being hereinafter referred to as the “Term”).
The Term shall be subject to automatic one (1) year renewals unless either party
hereto notifies the other, in accordance with Section 7.5, of non-renewal at
least ninety (90) days prior to the end of any such Term.

      2. Duties. The Executive, in his capacity as Chief Development Officer and
Executive Vice President of the Company, shall faithfully perform for the
Company the duties of said office and shall perform such other duties of an
executive, managerial or administrative nature as shall be specified and
designated from time to time by the Board of Directors of the Company’s parent,
Commercial Net Lease Realty, Inc. (“CNLR”) (the “Board”), the Chief Executive
Officer or the President of the Company (including the performance of services
for, and serving on the Board of Directors of, any subsidiary of the Company
without any additional compensation). The Executive shall devote substantially
all of the Executive’s business time and effort to the performance of the
Executive’s duties hereunder, provided that in no event shall this sentence
prohibit the Executive from performing personal and charitable activities and
any other activities approved by the Board, so long as such activities do not
interfere with the Executive’s duties for the Company.

      3. Compensation.

          3.1. Salary. The Company shall pay the Executive during the Term a
salary at the rate of $187,500.00 per annum (the “Annual Salary”), in accordance
with the customary payroll practices of the Company applicable to senior
executives generally. Annual Salary will increase annually on January 1 of each
year by an amount as may be approved by the Board, with such increase to be
effective on the date salary increases are effective for the employees of the
Company generally and, upon such increase, the increased amount shall thereafter
be deemed to be the Annual Salary.

          3.2. Bonus. The Executive will be eligible to participate in the
Company’s Annual Bonus Program (the “Bonus Plan”), the terms of which will be
established by the Compensation Committee of the Company.

          3.3. Benefits — In General. The Executive shall be permitted during
the Term to participate in any group life, hospitalization or disability
insurance plans, health programs, pension and profit sharing plans and similar
benefits that may be available to other senior executives of the Company
generally, on the same terms as may be applicable to such other executives, in
each case to the extent that the Executive is eligible under the terms of such
plans or programs.

          3.4. Vacation. The Executive shall be entitled to vacation of twenty
(20) days per year.

          3.5. Automobile. The Company will provide the Executive a monthly
allowance of $500 for the use of an automobile. At the option of the Company, in
lieu of providing such allowance, the Company will provide the Executive with an
automobile of suitable standard to the Executive’s position.

 



--------------------------------------------------------------------------------



 



          3.6. Disability Benefits and Life Insurance. The Executive shall be
entitled to long-term disability coverage providing benefits (to continue for
such period as is provided in the applicable disability plan or program, as
amended from time to time) equal to two-thirds of Annual Salary in the case of a
covered disability and life insurance benefits with a face amount equal to
Annual Salary.

          3.7. Expenses. The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement; provided that the
Executive submits such expenses in accordance with the policies applicable to
senior executives of the Company generally.

      4. Termination upon Death or Disability. If the Executive dies during the
Term, the obligations of the Company to or with respect to the Executive shall
terminate in their entirety except as otherwise provided under this Section 4.
If the Executive becomes eligible for disability benefits under the Company’s
long-term disability plans and arrangements (or, if none apply, would have been
so eligible under the most recent plan or arrangement), the Company shall have
the right, to the extent permitted by law, to terminate the employment of the
Executive upon notice in writing to the Executive; provided that the Company
will have no right to terminate the Executive’s employment if, in the opinion of
a qualified physician reasonably acceptable to the Company, it is reasonably
certain that the Executive will be able to resume the Executive’s duties on a
regular full-time basis within ninety (90) days of the date the Executive
receives notice of such termination. Upon death or other termination of
employment by virtue of disability, (i) the Executive (or the Executive’s estate
or beneficiaries in the case of the death of the Executive) shall have no right
to receive any compensation or benefit hereunder on and after the effective date
of the termination of employment other than Annual Salary and other benefits
(but excluding any bonuses except as provided in the Bonus Plan or in clause
(ii) below) earned and accrued under this Agreement prior to the date of
termination (and reimbursement under this Agreement for expenses incurred prior
to the date of termination); (ii) the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) shall be entitled to a
cash payment equal to the Executive’s Annual Salary (as in effect on the
effective date of such termination) payable no later than thirty (30) days after
such termination; and (iii) this Agreement shall otherwise terminate upon such
death or other termination of employment and there shall be no further rights
with respect to the Executive hereunder (except as provided in Section 7.14).

      5. Certain Terminations of Employment.

          5.1. Termination for Cause; Termination of Employment by the Executive
Without Good Reason.

               (a) For purposes of this Agreement, “Cause” shall mean:

                    (i) the Executive’s (A) conviction for (or pleading nolo
contendere to) any felony, or a misdemeanor involving moral turpitude, or
(B) indictment for any felony or misdemeanor involving moral turpitude, if such
indictment is not discharged or otherwise resolved within eighteen (18) months;

                    (ii) the Executive’s commission of an act of fraud, theft or
dishonesty related to the performance of the Executive’s duties hereunder;

                    (iii) the willful and continuing failure or habitual neglect
by the Executive to perform the Executive’s duties hereunder;

                    (iv) any material violation by the Executive of the
covenants contained in Section 6; or

                    (v) the Executive’s willful and continuing material breach
of this Agreement.

Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that

 



--------------------------------------------------------------------------------



 



constitutes Cause under clause (iii) or (v) above, the Executive shall have
thirty (30) days from the date such notice is given to cure such event or
condition and, if the Executive does so, such event or condition shall not
constitute Cause hereunder.

               (b) For purposes of this Agreement, “Good Reason” shall mean,
unless otherwise consented to by the Executive:

                    (i) the material reduction of the Executive’s authority,
duties and responsibilities, or the assignment to the Executive of duties
materially inconsistent with the Executive’s position or positions with the
Company and its subsidiaries;

                    (ii) a reduction in Annual Salary of the Executive;

                    (iii) the failure by the Company to obtain an agreement in
form and substance reasonably satisfactory to the Executive from any successor
to the business of the Company to assume and agree to perform this Agreement; or

                    (iv) the Company’s material and willful breach of this
Agreement.

Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that constitutes Good Reason under clause (i), (ii) or
(iv) above, the Company shall have thirty (30) days from the date on which the
Executive gives the notice thereof to cure such event or condition and, if the
Company does so, such event or condition shall not constitute Good Reason
hereunder.

               (c) The Company may terminate the Executive’s employment
hereunder for Cause. If the Company terminates the Executive for Cause, (i) the
Executive shall have no right to receive any compensation or benefit hereunder
on and after the effective date of the termination of employment other than
Annual Salary and other benefits (but excluding any bonuses except as provided
in the Bonus Plan) earned and accrued under this Agreement prior to the
effective date of the termination of employment (and reimbursement under this
Agreement for expenses incurred prior to the effective date of the termination
of employment); and (ii) this Agreement shall otherwise terminate upon such
termination of employment and the Executive shall have no further rights
hereunder (except as provided in Section 7.14).

               (d) The Executive may terminate his employment without Good
Reason. If the Executive terminates the Executive’s employment with the Company
without Good Reason: (i) the Executive shall have no right to receive any
compensation or benefit hereunder on and after the effective date of the
termination of employment other than Annual Salary and other benefits (but
excluding any bonuses except as provided in the Bonus Plan) earned and accrued
under this Agreement prior to the effective date of the termination of
employment (and reimbursement under this Agreement for expenses incurred prior
to the effective date of the termination of employment); and (ii) this Agreement
shall otherwise terminate upon such termination of employment and the Executive
shall have no further rights hereunder (except as provided in Section 7.14).

          5.2. Termination Without Cause; Termination for Good Reason; Failure
to Renew Employment Agreement. The Company may terminate the Executive’s
employment at any time for any reason or no reason and the Executive may
terminate the Executive’s employment with the Company for Good Reason. If the
Company or the Executive terminates the Executive’s employment and such
termination is not described in Section 4 or Section 5.1, or if the Company, for
any reason, does not renew this agreement at the expiration of its Term, (i) the
Executive shall have no right to receive any compensation or benefit hereunder
on and after the effective date of the termination of employment or expiration
of the Term other than Annual Salary and other benefits (but excluding any
bonuses except as provided in the Bonus Plan and clause (ii) below) earned and
accrued under this Agreement prior to the effective date of the termination of
employment or expiration of the Term (and reimbursement under this Agreement for
expenses incurred prior to the effective date of the termination of employment
or expiration of the Term); (ii) except as otherwise provided in Section 5.3
below, the Executive shall receive (A) a cash payment equal to two (2) times the
Executive’s Annual Salary (as in effect on the effective date of such

 



--------------------------------------------------------------------------------



 



termination or expiration) payable in twelve (12) equal monthly installments
(plus interest on such unpaid amount at the Prime Rate, as hereinafter defined,
commencing on the first day of the first calendar month following such
termination or expiration and continuing on the first day of each calendar month
thereafter until paid in full and (B) for a period of one (1) year after
termination of employment or expiration of the term such continuing health
benefits (including any medical, vision or dental benefits), under the Company’s
health plans and programs applicable to senior executives of the Company
generally as the Executive would have received under this Agreement (and at such
costs to the Executive) as would have applied in the absence of such termination
or expiration (but not taking into account any post-termination increases in
Annual Salary that may otherwise have occurred without regard to such
termination and that may have favorably affected such benefits) it being
expressly understood and agreed that nothing in this clause (ii)(B) shall
restrict the ability of the Company to amend or terminate such plans and
programs from time to time in its sole discretion; provided, however, that the
Company shall in no event be required to provide such coverage after such time
as the Executive becomes entitled to receive health benefits from another
employer or recipient of the Executive’s services (and provided, further, that
such entitlement shall be determined without regard to any individual waivers or
other arrangements); (iii) all outstanding unvested options held by the
Executive shall vest and such options shall remain exercisable for one (1) year
following termination or expiration (or, if shorter, the balance of the regular
term of the options); and (iv) this Agreement shall otherwise terminate upon
such termination of employment or expiration of the Term and the Executive shall
have no further rights hereunder (except as provided in Section 7.14). As used
herein, the term “Prime Rate” shall mean the prime rate of interest as published
in the Wall Street Journal (or, if the Wall Street Journal is no longer
published, a similar national business publication) from time to time.

          5.3. Change of Control. Immediately upon a “change of control”, as
hereinafter defined, then the provisions of Section 5.2 (ii)(A) above shall be
automatically deleted and replaced with the following new Section 5.2(ii)(A):

      “ . . . [(ii) except as otherwise provided in Section 5.3 below, the
Executive shall receive] (A) a cash payment equal to two (2) times (x) the
Executive’s Annual Salary (as in effect on the effective date of such
termination or expiration) plus (y) the average of the Executive’s annual bonus
compensation for the previous three (3) years (or such lesser period of time as
the Executive has been employed by the Company if the Executive has not been so
employed for three (3) previous years) payable no later than thirty (30) days
after such termination or expiration and [B] . . .”

      For the purposes hereof, the term “change of control” shall mean:

               (a) a “person” or “group” (which terms shall have the meaning
they have when used in Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (other than CNLR, any trustee or other fiduciary
holding securities under an employee benefit plan of CNLR, any corporation owned
directly or indirectly, by the stockholders of CNLR in substantially the same
proportions as their ownership of voting securities of CNLR) becomes (other than
solely by reason of a repurchase of voting securities by CNLR), the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of forty percent (40%) or more of the combined voting power of
CNLR’s then total outstanding voting securities; or

               (b) CNLR consolidates with or merges with or into another
corporation or partnership or conveys, transfers or leases, in any transaction
or series of transactions, all or substantially all of its assets to any
corporation or partnership, or any corporation or partnership consolidates with
or merges with or into CNLR, in any event pursuant to a transaction in which the
outstanding voting stock of CNLR is reclassified or changed into or exchanged
for cash, securities or other property, other than any such transaction where
(i) the outstanding voting securities of CNLR are changed into or exchanged for
voting securities of the surviving corporation and (ii) the persons who were the
beneficial owners of CNLR’s voting securities immediately prior to such
transaction beneficially own immediately after such transaction fifty percent
(50%) or more of the total outstanding voting power of the surviving
corporation, or CNLR is liquidated or dissolved or adopts a plan of liquidation
or dissolution.

 



--------------------------------------------------------------------------------



 



      6. Covenants of the Executive.

          6.1. Covenant Against Competition; Other Covenants. The Executive
acknowledges that (i) the principal business of the Company and CNLR is the
development, acquisition, ownership, management and sale of a diversified
portfolio of high-quality, single-tenant, freestanding properties leased to
retail businesses (such business, and any and all other businesses that after
the date hereof, and from time to time during the Term, become material and
substantial with respect to the Company’s then-overall business, herein being
collectively referred to as the “Business”); (ii) the Company knows of a limited
number of persons who have developed the Company’s Business; (iii) the Company’s
Business is, in part, national in scope; (iv) the Executive’s work for the
Company and its subsidiaries (and the predecessors of either) has given and will
continue to give the Executive access to the confidential affairs and
proprietary information of the Company; (vi) the covenants and agreements of the
Executive contained in this Section 6 are essential to the business and goodwill
of the Company; and (vii) the Company would not have entered into this Agreement
but for the covenants and agreements set forth in this Section 6. In light of
the foregoing, during the Term and for a period of one (1) year thereafter (and,
as to Sections 6.1(b) and (d), at any time during and after the Executive’s
employment with the Company and its subsidiaries (and the predecessors of
either)):

               (a) The Executive shall not, directly or indirectly, own, manage,
control or participate in the ownership, management, or control of, or be
employed or engaged by or otherwise affiliated or associated as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director or in any other individual or representative capacity, engage or
participate in any business that is in competition in any manner whatsoever with
the Business of the Company in any state in which the Company conducts its
Business. In the case of a termination by the Company without Cause or by the
Executive for Good Reason, the preceding covenant shall expire on the date of
termination; provided, however, that notwithstanding the foregoing, the
Executive may invest in securities of any entity, solely for investment purposes
and without participating in the business thereof, if (i) such securities are
traded on any national securities exchange or the National Association of
Securities Dealers, Inc. Automated Quotation System, (ii) the Executive is not a
controlling person of, or a member of a group which controls, such entity, and
(iii) the Executive does not, directly or indirectly, own one percent (1%) or
more of any class of securities of such entity.

               (b) The Executive shall keep secret and retain in strictest
confidence, and shall not use for his benefit or the benefit of others, except
in connection with the business and affairs of the Company and its affiliates,
all confidential matters relating to the Company’s Business and the business of
any of its affiliates and to the Company and any of its affiliates, learned by
the Executive heretofore or hereafter directly or indirectly from the Company or
any of its subsidiaries (or any predecessor of either) (the “Confidential
Company Information”), including, without limitation, information with respect
to the Business and any aspect thereof, profit or loss figures, and the
Company’s or its affiliates’, (or any of their predecessors) properties, and
shall not disclose such Confidential Company Information to anyone outside of
the Company except with the Company’s express written consent and except for
Confidential Company Information which (i) at the time of receipt or thereafter
becomes publicly known through no wrongful act of the Executive, (ii) is clearly
obtainable in the public domain, (iii) was not acquired by the Executive in
connection with the Executive’s employment or affiliation with the Company,
(iv) was not acquired by the Executive from the Company or its representatives
or from a third party who has an agreement with the Company not to disclose such
information, or (v) is required to be disclosed by rule of law or by order of a
court or governmental body or agency.

               (c) The Executive shall not, without the Company’s prior written
consent, directly or indirectly, (i) knowingly solicit or encourage to leave the
employment or other service of the Company or any of its affiliates, any
employee thereof or hire (on behalf of the Executive or any other person or
entity) any employee who has left the employment or other service of the Company
or any of its affiliates (or any predecessor of either) within one (1) year of
the termination of such employee’s or independent contractor’s employment or
other service with the Company and its affiliates, or (ii) whether for the
Executive’s own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with the
Company’s or any of its affiliates’, relationship with, or

 



--------------------------------------------------------------------------------



 



endeavor to entice away from the Company or any of its affiliates, any person
who during the Executive’s employment with the Company and its affiliates (or
the predecessors of either) is or was a customer or client of the Company or any
of its affiliates (or any predecessor of either).

               (d) All memoranda, notes, lists, records, property and any other
tangible product and documents (and all copies thereof) made, produced or
compiled by the Executive or made available to the Executive concerning the
Business of the Company and its affiliates shall be the Company’s property and
shall be delivered to the Company at any time on request.

               (e) Notwithstanding anything set forth in this Section to the
contrary, if at any time after a “change of control”, as defined above, (i) the
Company or the Executive terminates the Executive’s employment and such
termination is not described in Section 4 or Section 5.1, or (ii) the Company,
for any reason, does not renew this agreement at the expiration of its Term,
then the covenants set forth in this Section 6.1 shall expire and terminate
immediately upon the expiration or earlier termination of this Agreement.

          6.2. Rights and Remedies upon Breach. The Executive acknowledges and
agrees that any breach by him of any of the provisions of Section 6.1 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the Restrictive Covenants,
the Company and its affiliates shall have the right and remedy to have the
Restrictive Covenants specifically enforced (without posting bond and without
the need to prove damages) by any court having equity jurisdiction, including,
without limitation, the right to an entry against the Executive of restraining
orders and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants. This right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages). The
existence of any claim or cause of action by the Executive, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the Restrictive Covenants.

      7. Other Provisions

          7.1. Severability. The Executive acknowledges and agrees that (i) the
Executive has had an opportunity to seek advice of counsel in connection with
this Agreement and (ii) the Restrictive Covenants are reasonable in geographical
and temporal scope and in all other respects. If it is determined that any of
the provisions of this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the provisions of this Agreement shall not thereby be affected and
shall be given full affect, without regard to the invalid portions.

          7.2. Duration and Scope of Covenants. If any court or other decision
maker of competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, are unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

          7.3. Enforceability; Jurisdictions. The Company and the Executive
intend to and hereby confer jurisdiction to enforce the Restrictive Covenants
upon the courts of any jurisdiction within the geographical scope of the
Restrictive Covenants. If the courts of any one or more of such jurisdictions
hold the Restrictive Covenants wholly unenforceable by reason of breadth of
scope or otherwise it is the intention of the Company and the Executive that
such determination not bar or in any way affect the Company’s right, or the
right of any of its affiliates, to the relief provided above in the courts of
any other jurisdiction within the geographical scope of such Restrictive
Covenants, as to breaches of such Restrictive Covenants in such other respective
jurisdictions, such Restrictive Covenants as they relate to each jurisdiction’s
being, for this purpose, severable, diverse and independent covenants, subject,
where appropriate, to the doctrine of res

 



--------------------------------------------------------------------------------



 



judicata. Any controversy or claim arising out of or relating to this Agreement
or the breach of this Agreement that is not resolved by the Executive and the
Company (or its affiliates, where applicable), other than those arising under
Section 6, to the extent necessary for the Company (or its affiliates, where
applicable) to avail itself of the rights and remedies provided under
Section 6.2, shall be submitted to arbitration in Orlando, Florida, in
accordance with Florida law and the procedures of the American Arbitration
Association. The determination of the arbitrators shall be conclusive and
binding on the Company (or its affiliates, where applicable) and the Executive
and judgment may be entered on the arbitrator(s)’ award in any court having
jurisdiction.

          7.4. Attorneys’ Fees. In the event of any legal proceeding (including
an arbitration proceeding) relating to this Agreement or any term or provision
thereof, the losing party shall be responsible to pay or reimburse the
prevailing party for all reasonable attorneys’ fees incurred by the prevailing
party in connection with such proceeding.

          7.5. Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission or,
if mailed, five (5) days after the date of deposit in the United States mail as
follows:

          (i)   If to the Company, to:   450 South Orange Avenue         Suite
1400         Orlando, Florida 32801         Attention: Gary M. Ralston, Chairman
of the Board         Facsimile: (407) 650-1044               with a copy to:  
Shaw Pittman LLP         2300 N Street, N.W.         Washington, D.C. 20037    
    Attention: John McDonald, Esquire         Facsimile: (202) 663-8007        
  (ii)   It fo the Executive, to:   Dennis E. Tracy         450 South Orange
Avenue         Suite 900         Orlando, Florida 32801         Facsimile: (407)
650-1055               with a copy to:   Dennis E. Tracy         843 Palmer
Avenue         Winter Park, FL 32789

Any such person may by notice given in accordance with this Section to the other
parties hereto designate another address or person for receipt by such person of
notices hereunder.

          7.6. Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with the Company or its subsidiaries (or any
predecessor of either).

          7.7. Waivers and Amendments. This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance. No delay on the part of any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any such right, power or privilege
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such

 



--------------------------------------------------------------------------------



 



right, power or privilege.

          7.8. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

          7.9. Assignment. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive; any purported
assignment by the Executive in violation hereof shall be null and void. In the
event of any sale, transfer or other disposition of all or substantially all of
the Company’s assets or business, whether by merger, consolidation or otherwise,
the Company may assign this Agreement and its rights hereunder.

          7.10. Withholding. The Company shall be entitled to withhold from any
payments or deemed payments any amount of withholding required by law. No other
taxes, fees, impositions, duties or other charges or offsets of any kind shall
be deducted or withheld from amounts payable hereunder, unless otherwise
required by law.

          7.11. No Duty to Mitigate. The Executive shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise, nor will any payments hereunder be
subject to offset in the event the Executive does mitigate.

          7.12. Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors, permitted
assigns, heirs, executors and legal representatives.

          7.13. Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original but all such counterparts together shall constitute one and
the same instrument. Each counterpart may consist of two (2) copies hereof each
signed by one of the parties hereto.

          7.14. Survival. Anything contained in this Agreement to the contrary
notwithstanding the provisions of Section 6, 7.3, 7.4, 7.10, and the other
provisions of this Section 7 (to the extent necessary to effectuate the survival
of Sections 6, 7.3, 7.4, and 7.10) shall survive termination of this Agreement
and any termination of the Executive’s employment hereunder.

          7.15. Existing Agreements. Executive represents to the Company that
the Executive is not subject or a party to any employment or consulting
agreement, non-competition covenant or other agreement, covenant or
understanding which might prohibit the Executive from executing this Agreement
or limit the Executive’s ability to fulfill the Executive’s responsibilities
hereunder.

          7.16. Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

          7.17. Parachute Provisions. If any amount payable to or other benefit
receivable by the Executive pursuant to this Agreement is deemed to constitute a
Parachute Payment (as defined below), alone or when added to any other amount
payable or paid to or other benefit receivable or received by the Executive
which is deemed to constitute a Parachute Payment (whether or not under an
existing plan, arrangement or other agreement), and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Internal
Revenue Code of 1986, as amended, then, in addition to any other benefits to
which the Executive is entitled under this Agreement, the Executive shall be
paid by the Company an amount in cash equal to the sum of the excise taxes
payable by the Executive by reason of receiving Parachute Payments plus the
amount necessary to put the Executive in the same after-tax position (taking
into account any and all applicable federal, state and local excise, income or
other taxes at the highest applicable rates on such Parachute Payments and on
any payments under this Section 7.17) as if no excise taxes had been imposed
with respect to Parachute Payments. The amount of any payment under this
Section 7.17 shall be computed by a certified public accounting firm mutually
and reasonably acceptable to the Executive and the Company, the computation
expenses of which shall be paid by the Company.

 



--------------------------------------------------------------------------------



 



“Parachute Payment” shall mean any payment deemed to constitute a “parachute
payment” as defined in Section 280G of the Internal Revenue Code of 1986, as
amended.

      IN WITNESS WHEREOF, the parties hereto have signed their names as of the
day and year first above written.

            COMPANY:

COMMERCIAL NET LEASE REALTY, INC.
      By:   /s/Gary M. Ralston         Name:   Gary M. Ralston        Its:
President        EXECUTIVE:
      By:   /s/Dennis E. Tracy         Dennis E. Tracy             

 